Citation Nr: 1129939	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  10-11 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected bilateral knee and right thigh disorders. 

2.  Entitlement to an initial disability rating in excess of 10 percent for a right knee patellofemoral syndrome with degenerative joint disease. 

3.  Entitlement to an initial disability rating in excess of 10 percent for a left knee patellofemoral syndrome with degenerative joint disease. 

4.  Entitlement to a disability rating in excess of 10 percent for residuals of a right thigh injury. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from April 1972 to May 1977.

The appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied entitlement to service connection for a low back disorder, continued a 10 percent disability rating for a right thigh disability, and granted service connection for right and left knee disorders as independent disabilities (service connection had previously been in effect for chondromalacia of the bilateral knees, rated as 0 percent disabling) and assigned a 10 percent disability rating for each knee, effective from June 2008.

In April 2010, the Veteran testified before a hearing officer at the RO; a transcript of the hearing is included in the claims file.


FINDINGS OF FACT

1.  A chronic low back disability, to include degenerative disc disease and facet arthritis, was not shown in service or for many years thereafter, and any current low back disability is unrelated to service or a disease or injury of service origin.  

2.  Since the date of the current claim, patellofemoral syndrome with degenerative joint disease of the right knee is shown to be manifested by subjective complaints of pain causing a reduction in physical activity, subjective complaints of the knee giving way; degenerative changes on x-ray study; and objective evidence of limitation of flexion to 135 degrees; without objective evidence of limitation of extension, including functional impairment secondary to subjective pain; and without objective evidence of instability or lateral subluxation.  

3.  Since the date of the current claim, degenerative joint disease of the left knee is shown to be manifested by subjective complaints of pain causing a reduction in physical activity, subjective complaints of the knee giving way; degenerative changes on x-ray study; and objective evidence of limitation of flexion to 130 degrees; without objective evidence of limitation of extension, including functional impairment secondary to subjective pain; and without objective evidence of instability or lateral subluxation.   

4.  The Veteran's residuals of a right thigh injury are manifested by no worse than a mild neuralgia of the right lateral cutaneous nerve.


CONCLUSIONS OF LAW

1.  A low back disability, to include degenerative disc disease and facet arthritis, was not incurred in or aggravated by service, was not proximately due to or the result of a service-connected disability, and degenerative disc disease and facet arthritis of the low back may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5107, 5260 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.308, 3.309, 3.310 (2010).

2.  The criteria for the assignment of a disability rating in excess of 10 percent for the service-connected patellofemoral syndrome with degenerative joint disease of the right knee have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5261, 5262 (2010).

3.  The criteria for the assignment of a disability rating in excess of 10 percent for the service-connected patellofemoral syndrome with degenerative joint disease of the left knee have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107, 5260 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5261, 5262 (2010).

4.  The criteria for a disability rating in excess of 10 percent for residuals of a right thigh injury have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.124a, Diagnostic Code 8729 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claims for an increased rating for a right thigh disorder and service connection for back and knee disorders were received in June 2008.  Thereafter, he was notified of the general provisions of the VCAA in correspondence dated in June 2008 and February 2010.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified his duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA. Thereafter, the claims were reviewed and a supplemental statement of the case was issued in December 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in February 2010.

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and VA treatment records have been obtained and associated with his claims file.  The Veteran has also been provided VA examinations dated in July 2008 and November 2010 to determine the nature and severity of his claimed disabilities. 

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Service Connection for a Low Back Disorder

Laws and Regulations- Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including degenerative joint disease, hypertension, and psychosis may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2010).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a) (effective before and after October 10, 2006).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Factual Background 

Service treatment records, including an April 1972 enlistment and January 1977 separation examination reports, are silent for any complaints of back pain. 

During a May 1994 VA joints examination, the Veteran reported he has been physically active all of his life and working with jobs that entailed stooping and bending as well as a lot of crouching.  

In an August 2007 VA progress note, the examiner noted lumbar spasms bilaterally and that balance and ambulation were good. 

In a December 2007 VA follow-up, the Veteran reported pain and numbness in the lateral thigh region with no associated back pain. 

A January 2008 VA physical therapy note indicated that an X-ray dated in December 2007 found no acute fracture or subluxation, multilevel degenerative disc disease with changes most pronounced at L3-L4 and facet joint osteoarthritis at L3-L4 and L4-L5.  The Veteran complained of right lateral thigh pain and denied any association with pack pain or lumbar position.  He reported some stiffness in the back at times, but the examiner noted that that does not seem correlated.  The examiner also noted gait within functional limits. 

During a July 2008 VA examination, the Veteran reported that he was struck by lightning when he was in the service and he fell off a pole he was doing work on.  He reported no specific trauma to his back and that pain started approximately five years prior with episodes approximately once per year lasting anywhere from a day to a week.  The examiner referred to a December 2007 X-ray report which noted degenerative disc disease and facet arthritis.  The diagnosis was lumbar degenerative disc disease.  

In a December 2008 addendum, the VA physician opined that based upon a review of the claims file, examination of the Veteran and the Veteran's history, the Veteran's lumbar disorder is not due to his service-connected knee disorders.  The rationale provided was that the Veteran has no altered gait and thus no excessive wear and tear on his lumbosacral spine. 

A February 2009 VA physical therapy note indicated the low back examination was unremarkable except for minimal pain at the right psis region.  

A March 2010 VA progress note noted slight tenderness at the lumbosacral spine.  

During an April 2010 RO hearing, the Veteran asserted his low back disorder is a direct result of the bilateral knee disabilities which cause him to walk with an abnormal gait.  The Veteran's representative stated he observed the Veteran walking with an abnormal gait. 

A November 2010 VA progress note also indicated the Veteran had lumbar spasms bilaterally and his balance and ambulation were good. 

During a November 2010 VA examination, the examiner noted that the Veteran had a steady, nonantalgic gait.  

Analysis

Initially, the Board notes that the Veteran is currently service-connected for left and right knee disabilities as well as residuals of a right thigh injury. 

Based upon the available evidence of record, the Board finds it is not demonstrated that a low back disorder was manifest during active service, nor was arthritis of the low back demonstrated within the first post-service year, nor has it been shown that a chronic low back disorder developed as a result of any established event, injury, or disease during active service.  Objective medical findings of a low back disorder are first shown in 2007, over 30 years after separation from active service and cannot be presumed to have been incurred during service.  38 C.F.R. §§ 3.303, 3.307, 3.308, 3.309.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between service discharge and medical documentation of a claimed disability is evidence against a claim of service connection).  Significantly, the record also includes no competent medical opinion establishing a nexus or medical relationship between a current low back disorder diagnosed post-service and events during the Veteran's active service, and neither the Veteran nor his representative has presented, identified, or alluded to the existence of any such opinion.  Consequently, the Board finds that entitlement to service connection for a low back disorder on a direct basis or on the basis of a presumption is not warranted as the preponderance of the evidence is against service connection on those bases.   

The Board will now consider the Veteran's claim for entitlement to service connection for a low back disorder as secondary to his service-connected left and right knee disabilities and right thigh disability.  The Board emphasizes at this point that this decision does not imply that the Veteran is not sincere in his belief that his low back disorder is causally or etiologically related to his service-connected knee and thigh disabilities.  While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  He may sincerely believe that he his low back disorder was proximately due to, the result of his service-connected knee and thigh disabilities, as a lay person, he is not competent to render a medical diagnosis or an opinion concerning medical causation.  In this regard, it is now well established that lay people without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise.  38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

In the category of competent evidence, however, the Board gives significant weight to the opinion of the physician who conducted the July 2008 VA medical examination, and who concluded that Veteran's low back disorder was not related to his service-connected knee disabilities.  In doing so, he provided medical rationale for the opinion by noting that Veteran does not have an altered gait.  This opinion was based upon a review of the claims file, examination of the Veteran and a review of the Veteran's medical history.  The Board further recognizes that the Veteran has continually been noted to have a nonantalgic gait including during the November 2010 VA joints examination.  

Given the absence of any competent evidence that the Veteran's low back disorder is related to a service-connected disorder, and the existence of competent evidence that it is not, the Board must also find that the preponderance of the evidence is against the claim for service connection for a low back disorder on a secondary theory of entitlement.  

For the foregoing reasons, the claims for service connection for a low back disability must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

Increased Rating Claims

General Rating Considerations

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that "[c]ompensation for service-connected injury is limited to those claims which show present disability" and held:  "Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance."  This holding has been modified in that separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran. 38 C.F.R. § 4.3.

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled." 38 C.F.R. § 4.40.

Factual Background

An October 1977 rating decision granted service connection for chondromalacia of the bilateral knees and residuals of an injury to the right thigh based upon numerous episodes of in-service treatment for sports-related knee pain, an in-service injury to the right thigh when the Veteran was struck by lightning, and an in-service diagnoses of bilateral knee chondromalacia and right thigh neuralgia, respectively.  The service-connected bilateral knees chondromalacia was assigned a 0 percent rating under Diagnostic Code 5257 based upon VA examination that showed normal range of motion of both knees with discomfort on motion and crepitus, but no effusion, deformity or tenderness.  The right thigh disability was assigned a 0 percent rating under Diagnostic Code 8720 based upon VA examination that revealed a 2 by 3 inch area of hypesthesia on the anterior aspect on the middle third of the right thigh, with no effusion, deformity, or tenderness.  The right thigh was a quarter inch smaller in circumference than the left thigh.  The Veteran self-reported being left-handed.

In a January 2001 rating decision, the disability evaluation for the service-connected right thigh disability was increased from zero percent to 10 percent under Diagnostic Code 8720 based upon a finding of episodes of pain and tenderness as well as decreased sensation involving the right thigh secondary to being struck by lightning.  These symptoms were deemed indicative of mild sensory neuropathy.  

In June 2008 the Veteran filed a claim for increased rating for his right thigh injury which he claimed also affected his knees.  

In an August 2007 VA progress note, the Veteran complained of right leg aches, pains, and stiffness.  Upon examination, the examiner noted right leg with atrophy, and good bilateral muscle strength.  The examiner further noted no motor or sensory deficits. 

In a November 2007 VA progress note, the Veteran complained of sharp right thigh pain with numbness and giving way of right knee when walking.  The examiner noted his right knee had no effusion and range of motion was full and painless. 

During a December 2007 VA physical medicine follow-up, the Veteran was noted to have degenerative joint disease and referred for right leg numbness and pain.  It was noted that the Veteran was independent in all activities of daily living.  Upon examination, the Veteran left leg had 5/5 proximal and distal and his right lower extremity had 4/5 hip flexor and knee extensor, otherwise 5/5.  Sensation included increased hypersensitivity on the right lateral thigh with decrease to light touch on the lateral thigh.  The impression was right lateral thigh hypersensitivity with mild hip flexor and knee extensor weakness.  An X-ray report from that time found no acute fracture or dislocation of the right femur and mild osteoarthritis medial joint space in the knee.  
In a January 2008 VA progress note, the Veteran reported his pain got severe approximately six months ago and starting to involve numbness and tingling.  It starts as a deep pain lateral thigh, the pain was relieved by Tylenol somewhat, and the pain is constant, sharp and worsened by touch.  He reported his pain is interfering with his activities and work as he is an electrician working construction with difficulty with walking and carrying items.  He also reported occasional right knee buckling and lateral knee pain.  

The Veteran continued to complain of knee pain in a May 2008 VA progress report. 

A May 2008 VA MRI of the right knee found a tear of the posterior horn of the medial meniscus which extends to the inferior articular surface; a mild grade 1 sprain of the medial collateral ligament with no evidence of a tear; a focal increased fluid signal noted within the posterior mid-lateral femoral cartilage; and a small medial Baker's cyst. 

During a July 2008 VA examination, the Veteran reported he initially hurt his right thigh in 1973 when he was struck by lightning.  He stated that since that time he has had some constant numbness and tenderness over the right lateral thigh.  He denied incapacitating episodes, no flare-ups.  There has been no interference with his job or daily activities.  He also indicated that his bilateral knees starting hurting approximately seven or eight years ago.  No specific trauma, and pain is worse with going up or down stairs, walking, or squatting.  He reported no buckling or locking, no incapacitating episodes, and no flare-ups.  There was no interference with daily activity or employment.  He reports he gets pain approximately one to two times per week, and when he is at work if he is lifting heavy objects or squatting a lot he gets bilateral knee pain.  He has no problems with repetitive use.  

Upon physical examination, the examiner noted that deep tendon reflexes were even at 3/4, Babinki's downgoing bilaterally, sensation is grossly intact to light touch except for the right lateral thigh.  He was able to extend both knees to zero degrees and flex both to 140 degrees.  He had complaints of pain at the end of range of flexion.  He was positive for medial and lateral joint line tenderness and patellar grind test.  There was no instability to varu, valgus, anterior or posterior stressing bilaterally.  The right thigh had no deformity, and the Veteran complained of pain with deep palpation over the lateral quadriceps muscle region and decrease  sensation in this region.  After repetitive motion of both knees and right thigh, there was no additional loss of joint function due to pain, fatigue or lack of coordination.  The examiner referred to a May 2008 MRI of the right knee which found degenerative joint disease, medial meniscus tear, MCL spring grade 1 and chondromalacia.  A left knee MRI report found also degenerative joint disease and grade 1 sprain of the MCL.  The diagnoses were bilateral patellofemoral syndrome, bilateral knee degenerative joint disease, and post-contusion or lighting strike to right lateral thigh. 

In a February 2009 VA progress note, the examiner noted paresthesia to touch in the right anterior/lateral thigh and uncomfortable to pressure in the same region.  The rest of the right lower extremities are grossly intact to light touch and pressure.  Range of motion was within functional limits.  And motor testing was 4+/5 effort with giveaway weakness in the lower right extremity. 

In an April 2009 VA follow-up, the Veteran reported that he stopped physical therapy because he felt it made his pain worse. He reports pain in the right lateral thigh, and joint lines in the right knee.  The pain was made worse with exercise, physical therapy, bending/lifting.  

During an April 2010 RO hearing, the Veteran testified that his knee inhibits his work and that he's been doing physical work at all times.  He reported that he is afraid he will eventually be unable to work.  He indicated he takes no medication, and that he has problems bending his knees, crouching, and that he walks with his weight on his left leg because his right knee can give out on him.  

As indicated above, a June 2009 rating decision continued a 10 percent disability rating for a right thigh disability, and granted service connection for right and left knee disorders as independent disabilities (service connection had previously been in effect for chondromalacia of the bilateral knees, rated as 0 percent disabling) and assigned a 10 percent disability rating for each knee, effective from June 2008.

During a November 2010 VA examination, the Veteran complained of generalized knee pain going up and down stairs and walking.  He reported buckling bilaterally, no locking, no incapacitating episodes, and no flare-ups.  He stated that it interferes with his daily activities as he is limited in his ability to squat, bend, kneel, go up and down stairs, and climb ladders.  Upon examination, the examiner noted that his gait was steady, nonantalgic, and that he walked 150 feet without any assistance.  The right knee revealed some arthritic changes, but his left knee did not.  There was no effusion bilaterally, no edema or swelling, and no cellulitis.  Positive for medial lateral joint line tenderness bilaterally and patellar grind test bilaterally.  There was no instability to varus, valgus, anterior or posterior stressing laterally.  Motor strength was 5/5 with knee flexion and extension bilaterally.  Range of motion findings included extension to zero degrees, flexion on the right to 130 degrees, and flexion on the left to 135 degrees.  There were subjective complaints of pain throughout, but no objective signs of pain.  After repetitive motion of the bilateral knees, there is no additional imitation of joint function due to pain, fatigue, or lack of endurance.  The diagnosis was bilateral knee patellofemoral syndrome and bilateral knee degenerative joint disease.  An X-ray report from that time found mild to moderate osteoarthritis, left greater than right, muscle joint effusions, questionable small interarticular body on the left, and bilateral patellar enthesophytes.  

During a November 2010 VA nerves examination, the Veteran complained of intermittent pain and paresthesias on the right lateral thigh.  He stated that any activities he does like walking, standing, or making a turn and climbing, lifting, pushing and pulling and sometimes aggravate the pain.  He reports the pain and numbness as moderately severe and stated it can last for several minutes to an hour or longer.  Upon examination, the examiner noted motor strength as 5/5 all over, no spasms, no atrophy, knee and ankle jerks are 2+ symmetrically.  There were areas of hypoesthesia and hyperesthesia noted on sensory examination on the right lateral thigh.  The diagnosis was neuralgia paresthetica of the right lateral cutaneous nerve of the right thigh.  The examiner noted that he has a mild to moderate degree of peripheral sensory neuropathy of the right lateral thigh. 


Analysis

Knees

A rating action in June 2009 granted service connection for patellofemoral syndrome with degenerative joint disease of the right knee and the left knee, assigning 10 percent disability ratings for each knee under Diagnostic Codes 5003-5261, effective from the date of claim for service connection, June 16, 2008.  

Diagnostic Code 5003 establishes, essentially, three methods of evaluating degenerative arthritis which is established by x-ray studies:  (1) when there is a compensable degree of limitation of motion, (2) when there is a noncompensable degree of limitation of motion, and (3) when there is no limitation of motion.  Generally, when documented by x-ray studies, arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.

In the absence of limitation of motion, a 10 percent evaluation is warranted for 
x-ray evidence of arthritic involvement of two or more major joints, and a 20 percent rating is warranted when there is x-ray evidence of arthritic involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The knee is considered a major joint.  38 C.F.R. § 4.45(f).

Under Hicks v. Brown, 8 Vet. App. 417 (1995), the CAVC noted that Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful motion of a major joint or group of minor joints caused by degenerative arthritis that is established by x-ray evidence to be limited motion even though a range of motion may be possible beyond the point when pain sets in.  Therefore, with x-ray evidence of degenerative changes and objective demonstration of painful, but not compensably limited motion, the limitation of motion due to pain must be taken into consideration in the determination of whether, and to what degree, the limitation is compensable.

Diagnostic Codes 5260 and 5261 govern the rating criteria with regard to limitation of motion of the knee.  Under Diagnostic Code 5260, limitation of flexion of the knee warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a 30 percent rating when limited to 15 degrees.  

Under Diagnostic Code 5261, limitation of extension of the leg warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and 50 percent when limited to 45 degrees.

The regulations define normal range of motion for the leg as zero degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.  

The Board also points out that, in a precedent opinion, the VA General Counsel held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

Following a review of the evidence pertinent to the Veteran's right and left knee disabilities noted above, particularly the July 2008 and November 2010 VA examination reports, the Board finds that the evidence does not support the assignment of a disability rating in excess of 10 percent for either the right or left knee disabilities.  The Veteran's right and left knee disabilities are shown to be manifested by subjective complaints of pain causing a reduction in physical activity, subjective complaints of the knees giving way; degenerative changes on x-ray study; but with objective evidence of limitation of flexion to, at worst, 135 degrees in the right knee, and 130 on the left; without objective evidence of limitation of extension, including functional impairment secondary to subjective pain; and without objective evidence of instability or lateral subluxation.

Although the measured limitation of flexion to 135 degrees and 130 degrees in the right and left knees, respectively, would represent limitation of motion that is less than compensable under Diagnostic Codes 5260, in consideration of the painful motion, a 10 percent evaluation can and has been assigned to the each knee disability under Diagnostic Code 5003.  VAOPGCPREC 23-97; DeLuca v Brown, 6 Vet. App. 321 (1993), Hicks v. Brown, 8 Vet. App. 417 (1995); and 38 C.F.R. §§ 4.40, 4.45, 4.59.  It does not, however, approximate the requisite criteria for a disability evaluation in excess of the currently assigned 10 percent rating for each knee.  Given the fact that there is no limitation of motion of extension of either knee, including that attributed to pain, there is no basis to assign a separate rating based upon such limitation under Diagnostic Code 5261.  

Consideration has been given to other potentially applicable diagnostic codes.  Under Diagnostic Code 5257, recurrent subluxation or lateral instability warrants a 10 percent disability evaluation when slight, a 20 percent disability rating requires moderate impairment of the knee due to recurrent subluxation or lateral instability, while a 30 percent disability rating requires severe impairment of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Given that neither subluxation nor lateral instability has been objectively demonstrated on any examination, a separate evaluation under Diagnostic Code 5257 is not warranted for either knee.

Finally, as the Veteran does not have ankylosis of either knee, a rating under Diagnostic Code 5256 would not be appropriate.  Neither does he have impairment of the tibia and fibula such that a rating under Diagnostic Code 5262 would be appropriate.

In conclusion, the Board has considered all of the applicable evidence relating to the Veteran's right and left knee disabilities, and has considered all applicable Diagnostic Codes, and the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, the holding in DeLuca v Brown, 6 Vet. App. 321 (1993), and VAOPGCPREC 23-97.  The Board recognizes that the Veteran has manifested considerable subjective complaints that may appear to have much greater impact on his level of function than recognized by the schedular ratings assigned herein.  The Board, however, is restricted to an assessment of the objective manifestations of a disability that can be measured against the rating schedule.  

The service-connected right and left knee disabilities with degenerative changes have met or approximated the criteria for disability evaluations of 10 percent, but no more, for each knee based upon limitation of flexion, with degenerative changes.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5261, 5262.  The preponderance of the evidence is against the assignment of a higher rating than outlined above for the Veteran's right and left knee disorders for any period of time since the Veteran filed the current claim; there is no doubt to be resolved; and a rating higher than 10 percent is not warranted for either knee.  Fenderson v. West, 12 Vet. App. 119, 126 (1999.

Thigh

The Veteran is currently rated 10 percent disabled for residuals of a right thigh injury under Diagnostic Code 8720 which pertains to neuralgia of the sciatic nerve.  However, the Board notes that at no time is there shown a disability of the Veteran's sciatic nerve as a result of his lighting strike injury.  Of note, the November 2011 VA examinater specifically diagnosed neuralgia paresthetica of the right lateral cutaneous nerve of the right thigh.  Therefore, the Board has appropriately recategorized the Veteran's service-connected neuralgia under Diagnostic Code 8729 for external cutaneous nerve of the thigh. 

Under Diagnostic Code 8729, a disability rating of zero percent is assignable for paralysis which is mild to moderate and a disability rating of 10 percent is assignable for paralysis which is severe to complete in degree.  38 C.F.R. § 4.124a, DC 8729.  As noted previously, Diagnostic Code 8729 addresses the criteria for evaluating neuralgia of the external cutaneous nerve of the thigh.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.  38 C.F.R. § 4.124a, DC's 8529, 8629, 8729 (2010).

Based on the evidence of record, the Board finds that a rating in excess of 10 percent for right thigh neuralgia of the right lateral cutaneous nerve is not warranted.  The November 2010 examiner found mild to moderate degree of peripheral sensory neuropathy of the right lateral thigh.  Under Diagnostic Code 8729, a noncompensable evaluation is warranted for mild to moderate symptoms due to neuralgia.  See 38 C.F.R. § 4.124a, Diagnostic Code 8729 (2010).  Although the Veteran's symptoms do not warrant a 10 percent disability rating under Diagnostic Code 8729, the Board will not disturb the Veteran's currently assigned disability rating.  An evaluation for extraschedular rating is discussed below.  

The Board also considered rating the Veteran's right thigh injury under the Diagnostic Code for muscle injury.  The diagnostic codes involved in rating the muscles included in the anatomic region of the pelvic girdle and thigh include Diagnostic Codes 5313 through 5318.  38 C.F.R. § 4.55(b).

Diagnostic Code 5313 pertains to Muscle Group XIII.  Muscle Group XIII includes the muscles involved in extension of the hip and flexion of the knee; outward and inward rotation of the flexed knee; acting with rectus femoris and sartorius synchronizing simultaneous flexion of the hip and the knee, and extension of the hip and knee.  This diagnostic code provides for a 0 percent disability rating where the disability is slight; a 10 percent disability rating where the disability is moderate; a 30 percent disability rating where the disability is moderately severe, and a maximum 40 percent disability rating where the disability is severe.  See 38 C.F.R. § 4.73, Diagnostic Code 5313.  

The Board finds that the Veteran's service-connected residuals of a right thigh injury (Muscle Group XIII) is best classified as resulting in moderate muscle injury.  

Pursuant to 38 C.F.R. § 4.56, a moderately severe muscle wound is described as a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  Objective findings of a moderately severe muscle wound are manifested by entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  In the present case, the right thigh injury was not a deep penetrating wound tracking through one or more muscle groups.  There was no extensive deep tissue involvement, no loss of deep fascia, muscle substance, or normal firm resistance of muscles.  While there were some complaints of muscle weakness, these findings are contemplated in the findings for moderate muscle damage.  More than moderate muscle damage to Muscle Group XIII is not shown, and therefore, the Veteran is not able to obtain a disability rating in excess of 10 percent under this Diagnostic Code.

In summary, the service-connected right thigh disability has met or approximated the criteria for a disability evaluations of 10 percent, but no more.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8720.  The preponderance of the evidence is against the assignment of a higher rating than outlined above for the Veteran's right thigh since the Veteran filed the current claim; there is no doubt to be resolved; and a rating higher than 10 percent is not warranted the right thigh.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's service-connected thigh and knee disabilities are productive of pain and functional impairment, manifestations that are clearly contemplated in the rating criteria.  Moreover, there has been no showing that any of the Veteran's service-connected disabilities have resulted in marked interference with employment or necessitated frequent periods of hospitalization.  In the absence of such factors, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met for any of the disabilities at issue.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for a low back disorder, to include as secondary to service-connected bilateral knee and right thigh disorders, is denied. 

Entitlement to an initial disability rating in excess of 10 percent for a right knee patellofemoral syndrome with degenerative joint disease is denied. 

Entitlement to an initial disability rating in excess of 10 percent for a left knee patellofemoral syndrome with degenerative joint disease is denied. 

Entitlement to a disability rating in excess of 10 percent for residuals of a right thigh injury is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


